Citation Nr: 1453147	
Decision Date: 12/03/14    Archive Date: 12/10/14

DOCKET NO.  11-25 008	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to compensation under 38 U.S.C. 1151 for trigeminal neuralgia as a result of dental treatment at a VA facility.    


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. M. Johnson, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1980 to May 1982. 

This matter comes before the Board of Veterans' Appeals (Board) from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  

In June 2014, the Veteran testified at a video conference hearing held before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the claims file.  Additional evidence received at the hearing was accompanied by a waiver of RO consideration.  See 38 C.F.R. § 20.1304 (c).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Upon review of the evidence, the Board finds that further development is necessary prior to adjudication of the Veteran's claim.  

In January 2014, an opinion was provided regarding whether the Veteran's trigeminal neuralgia was caused by or was the result of a dental procedure performed at the Milwaukee VAMC.  The examiner opined that it was not at least as likely as not that the Veteran's trigeminal neuralgia was the result of a dental procedure performed at the Milwaukee VAMC and that it was also not at least as likely as not that the trigeminal neuralgia was the result of an event not reasonably foreseeable during the Veteran's dental treatment.  

The examiner reported several pieces of "pertinent evidence" in reference to his determination, including: (1) history of dental treatment at the Milwaukee VAMC in 2009, evaluation and treatment for facial pain that reportedly began following dental treatment in 2009, and reports of treatment for headaches that began prior to dental treatment in 2009.  The Board notes, however, that the Veteran's medical records indicate that the Veteran's dental treatment began prior to 2009.  Records from August 2008 indicate that the Veteran was interested in fixed bridges to restore his missing teeth, and that he underwent treatment in September 2008.  Significantly, treatment records from when the Veteran initially sought treatment for headaches in October 2008 indicate that the Veteran reported that his headache pain may have been temporally related to "several episodes of dental work done 2-4 weeks ago."  

Further, while the Veteran reported problems with headaches prior to the dental procedures he underwent in 2009, the Board notes that the Veteran's headache complaints change between his initial complaints (October 2008 and January 2009) and his complaints in April 2009.  In October 2008, the Veteran reported headache pain that alternates from left to right.  In January 2009, the Veteran returned with a 3 month history of bi-cranial headaches that were worse on the left than the right and were most bothersome in the left lateral cranial area posterior to the temple.  On April 27, 2009, however, the Veteran reports for treatment regarding "right lateral headaches, which began one day after patient had complex dental work on the right side."  He describes the pain as throbbing, starting in his right jaw and shooting up the right side of his head.  The headaches described in April 2009 are described as having a different point of origin than the initial headaches, and the April headaches are not described as bi-cranial.  

A review of the record reflects that the treatment records do not appear complete.  Specifically, there are no informed consent documents for the dental treatment in 2008.  Additionally, an August 2008 record notes "caries: as charted" but the underlying chart is not included.  Similarly, another August 2008 dental record reflects radiographs were performed, but these are also not associated with the claims file.  Accordingly, a remand to obtain complete dental records is required.

Finally, the Board notes that the January 2014 examiner indicated that the Veteran should also undergo a neurological evaluation to determine the cause of his condition, but such an examination has not been conducted.  As the Veteran's records indicate multiple complaints of head pain temporarily related to periods of dental treatment by the VAMC, the Board finds that such development is necessary.  

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the claims file complete VAMC dental treatment records.  Any informed consent documentation provided to the Veteran in relation to his VAMC dental treatment that began in August or September 2008 should specifically be requested.

2.  Send the claims file for review by a VA neurologist at a location other than the Milwaukee VAMC to determine the nature, extent and etiology of any trigeminal neuralgia disability that may be present.  The claims file must be made available to the examiner.  Following a review of the relevant medical evidence in the claims file, the examiner is asked to opine: 

(a) Whether any current neurological disability is at least as likely as not (50 percent or more likelihood) a result of VA treatment that began on or around August 2008 and September 2008 

(b) If the VA dental treatment caused any additional disability, the examiner should state whether the additional disability at least as likely as not (i.e., a probability of 50 percent or greater) the result of or caused by carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the surgical treatment, or from an event not reasonably foreseeable. 

(c) In providing care in 2008, did VA fail to exercise the degree of care that would be expected of a reasonable health care provider or was the cause of the additional disability due to an event that was not reasonably forseeable.  [Note: The event need not be unforeseeable or unimaginable, but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.]

(d) Whether any current neurological disability is at least as likely as not (50 percent or more likelihood) a result of VA treatment that began on or around March 2009 

(e) If the VA dental treatment in 2009 caused any additional disability, the examiner should state whether the additional disability at least as likely as not (i.e., a probability of 50 percent or greater) the result of or caused by carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the surgical treatment, or from an event not reasonably foreseeable.  

(f) In providing care in 2009, did VA fail to exercise the degree of care that would be expected of a reasonable health care provider or was the cause of the additional disability due to an event that was not reasonably forseeable.  [Note: The event need not be unforeseeable or unimaginable, but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.]

The examiner is requested to provide a rationale for each opinion expressed.  Any examiner is advised that the Veteran is competent to report his symptoms and history.  Such reports must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports, he or she must provide a reason for doing so.

3. The AOJ shall then take such additional development action as it deems proper with respect to the claim.  When the development requested has been completed, the case should again be reviewed on the basis of the additional evidence and readjudicated.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



_________________________________________________
H. SEESEL 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


